UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period :	October 1, 2015 — September 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Balanced Fund Annual report 9 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 22 Federal tax information 112 About the Trustees 113 Officers 115 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Default risk is generally higher for non-qualified mortgages. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees November 10, 2016 Dear Fellow Shareholder: Investors around the world have witnessed generally positive performance from financial markets in 2016. Most stock and bond indexes have added gains, benefiting from a slowly recovering global economy and contending with only intermittent bouts of volatility. Even advancing markets, however, can pose challenges for investors, including short-term fluctuations that can be unsettling. The key, we believe, is to stay invested, maintain a diversified portfolio, and remain focused on the long term. Also, seeking the counsel of a professional financial advisor, who can help keep your portfolio aligned with your goals, risk tolerance, and time horizon, may prove to be beneficial. In any market environment, we favor active strategies based on fundamental research, such as the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended September30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Balanced Blended Benchmark is administered by Putnam Management and comprises 50% Russell 3000 Index, 35% Bloomberg Barclays U.S. Aggregate Bond Index, 10% MSCI EAFE Index (ND), and 5% JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/16. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 16. 4 Dynamic Asset Allocation Balanced Fund Interview with your fund’s portfolio manager Robert J. Kea, CFA Portfolio Manager Bob is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch, Robert J. Schoen, and Jason R. Vaillancourt, CFA. How would you describe the global investment environment during the 12-month reporting period ended September30, 2016? The annual period began with a rally just after the market drop that occurred in August and September2015, when the Chinese government unexpectedly devalued the yuan, China’s currency, sending global markets into a downward spiral. In October2015, markets recovered substantially. In December, the U.S. Federal Reserve, after much anticipation, approved a quarter-point increase in its target funds rate. Then, in January, the market began to retreat again partially due to concerns about China, a global economic slowdown, and falling oil prices. Crude oil prices reached a 13-year low in February2016. Concerns about a global recession, weakening demand for natural resources from emerging markets, and high levels of global oil inventories brought down the price of oil. Fortunately, the second half of the period saw a rebound in the price of oil as global-demand growth and the market recovered in tandem. Dynamic Asset Allocation Balanced Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 9/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. 6 Dynamic Asset Allocation Balanced Fund In June, the United Kingdom surprised the world when voters approved Brexit, the referendum to depart the European Union [EU]. Stocks plummeted following the vote, then experienced a strong recovery during the summer that turned the vote into an almost non-event for the markets. Most asset classes fully recovered, with the exception of the British pound. The July–September time frame was characterized by low volatility and low trading volumes. Markets generally were quiet, without many days having significant swings either up or down. In the wake of Brexit, central banks around the world communicated that they would remain accommodative and stimulative. The Fed, after citing signs of weakness in the U.S. economy and overseas concerns, decided not to raise rates again during the period. At its September2016 meeting, however, the Fed indicated that a rate hike could occur at the central bank’s December2016 meeting. Also of note during the period was the U.S. presidential election campaign season, with its two very different candidates. This divisive campaign season at times held back stock performance, to a degree, as the market does not typically perform well during times of uncertainty. How did Putnam Dynamic Asset Allocation Balanced Fund perform for the 12-month period ended September30, 2016? Putnam Dynamic Asset Allocation Balanced Fund performed in line with our general expectations given its strategic equity and fixed-income allocation. The fund finished the 12-month period in positive territory. The continued strength of equity markets during the period had a meaningful impact on the performance of the fund. Fixed-income assets also delivered positive returns for the period, with both investment-grade and high-yield bonds ending higher. On a relative basis, the Balanced Fund did, however, underperform both of its custom benchmarks. What was the fund’s asset allocation strategy during the period, and how did it affect the fund’s performance? We maintained a cautious view toward the markets, given our expectations for heightened volatility. Thus, we continued to keep the fund’s asset class allocations fairly close to neutral during the period relative to the allocations represented in the secondary benchmark, the Putnam Balanced Blended Benchmark. Our active implementation strategies were the primary reason Putnam Dynamic Asset Allocation Balanced Fund slightly underperformed its custom benchmark during the reporting period. Our security selection in U.S. large-cap equities was one area of weakness. We employed a quantitative-selection strategy in that asset class to identify what we believed would be solid performers. Large-cap equity weakness was partially offset by strength in international equity selection, where our core international positions performed well. As of period-end, our expectations for heightened market volatility remained and have tilted us toward taking a more tactical approach to managing the fund. Entering the fourth quarter of 2016, we continue to believe that active management of the individual securities within the asset classes will yield better results. How did bond markets perform in this environment? Fixed-income markets finished generally positive, with credit-sensitive fixed income meaningfully outperforming rate-sensitive fixed income during the period. Global interest rates remained low, and rate-sensitive bonds both in the United States and across the globe delivered positive returns for investors. The benchmark Bloomberg Barclays U.S. Aggregate Bond Index was up 5.19% at period-end. With government and investment-grade yields relatively low, global demand for higher-yielding fixed income helped drive performance of more credit-sensitive issues, including high-yield bonds. For the 12-month Dynamic Asset Allocation Balanced Fund 7 period, the JPMorgan Developed High Yield Index posted a gain of 12.4%. Helping to offset the weakness in large-cap equity selection, fixed-income security selection added significant value, with a structured credit strategy that primarily focused on the securitized mortgage market performing particularly well. How did you use derivatives during the period? We use a variety of derivatives in order to help mitigate volatility and, in some cases, to enhance fund performance. Futures contracts were used in an effort to manage exposure to market risk, hedge interest-rate risks, gain exposure to interest rates, and equitize cash. What is your outlook? We believe we will continue to see incremental positive growth in the United States. Compared with much of the rest of the world, I believe the U.S. economy stands out as particularly healthy. While certainly not booming, gross domestic product growth rates of late indicate a steadily recovering economy, in our view. In the fourth quarter, we will be looking for better earnings expectations given current valuations in the stock market. The November8 U.S. presidential election, ongoing negotiations between the United Kingdom and EU, and continued uncertainty in energy markets are a few situations we believe could introduce volatility into both equity and fixed-income markets in the final months of 2016. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. 8 Dynamic Asset Allocation Balanced Fund This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. IN THE NEWS In its October World Economic Outlook , the International Monetary Fund (IMF) projected that global growth will decelerate to 3.1% in 2016 before bouncing back to 3.4% next year. The Washington-based IMF shaved 0.1% off its 2016 and 2017 forecasts relative to its April Outlook , citing “weaker-than-expected” growth in the United States in the first half of 2016 and downside risk associated with Brexit, the United Kingdom’s decision to depart the European Union, as factors affecting this subdued outlook. Although the initial market reaction to Brexit was “contained,” the U.K. referendum is eventually “expected to have negative macroeconomic consequences, especially in the United Kingdom,” the report states. The IMF slashed its 2016 growth rate for advanced economies to 1.6%. Emerging markets and developing economies, meanwhile, will “strengthen slightly” this year to 4.2% after five straight years of declines, as projected by the IMF. While the IMF’s outlook for these developing economies is “uneven,” they account for more than 75% of projected world growth in 2016, according to the IMF, benefiting from low interest rates in advanced economies, stabilizing commodity prices, and diminishing concerns about China’s short-term economic prospects. Dynamic Asset Allocation Balanced Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P, R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/16 Annual average Annual Annual Annual Life of fund 10 years average 5 years average 3 years average 1 year Class A (2/7/94) Before sales charge 6.94% 70.84% 5.50% 67.46% 10.86% 22.83% 7.10% 8.06% After sales charge 6.66­ 61.01 4.88 57.83 9.56 15.77 5.00 1.85 Class B (2/11/94) Before CDSC 6.65­ 61.14 4.89 61.29 10.03 19.99 6.26 7.20 After CDSC 6.65­ 61.14 4.89 59.29 9.76 16.99 5.37 2.20 Class C (9/1/94) Before CDSC 6.11­ 58.50 4.71 61.15 10.01 20.03 6.28 7.19 After CDSC 6.11­ 58.50 4.71 61.15 10.01 20.03 6.28 6.19 Class M (2/6/95) Before sales charge 6.42­ 62.50 4.97 63.25 10.30 20.96 6.55 7.52 After sales charge 6.25­ 56.81 4.60 57.54 9.52 16.72 5.29 3.76 Class P (8/31/16) Net asset value 7.20­ 75.06 5.76 69.59 11.14 23.73 7.36 8.33 Class R (1/21/03) Net asset value 6.65­ 66.45 5.23 65.25 10.57 21.79 6.79 7.75 Class R5 (7/2/12) Net asset value 7.20­ 75.03 5.76 69.56 11.14 23.69 7.34 8.28 Class R6 (7/2/12) Net asset value 7.22­ 75.97 5.81 70.47 11.26 24.19 7.49 8.44 Class Y (7/5/94) Net asset value 7.20­ 75.11 5.76 69.64 11.15 23.77 7.37 8.37 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class P, R5, and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P, R5, and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10Dynamic Asset Allocation Balanced Fund Comparative index returns For periods ended 9/30/16 Annual average Annual Annual Annual Life of fund 10 years average 5 years average 3 years average 1 year Russell 3000 Index 9.11% 103.63% 7.37% 113.28% 16.36% 34.71% 10.44% 14.96% Putnam Balanced Blended Benchmark — * 83.90­ 6.28 64.47 10.46 22.70 7.06 10.71 Lipper Mixed-Asset Target Allocation Moderate Funds 6.78­ 59.50 4.73 48.74 8.21 15.19 4.79 8.91 category average † Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/16, there were 567, 513, 441, 329, and 33 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,114 and $15,850, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,681. A $10,000 investment in the fund’s class P, R, R5, R6, and Y shares would have been valued at $17,506, $16,645, $17,503, $17,597, and $17,511, respectively. Dynamic Asset Allocation Balanced Fund11 Fund price and distribution information For the 12-month period ended 9/30/16 Distributions Class A Class B Class C Class M Class P Class R Class R5 Class R6 Class Y Number 4 4 4 4 1 4 4 4 4 Income $0.2196 $0.1166 $0.1246 $0.1486 $0.0550 $0.1936 $0.2596 $0.2706 $0.2506 Capital gains Long-term gains 0.6120 0.6120 0.6120 0.6120 — 0.6120 0.6120 0.6120 0.6120 Short-term gains 0.1244 0.1244 0.1244 0.1244 — 0.1244 0.1244 0.1244 0.1244 Total Before After Net Net Before After Net Net Net Net Net sales sales asset asset sales sales asset asset asset asset asset Share value charge charge value value charge charge value value value value value 9/30/15 $13.90 $14.75 $13.85 $13.58 $13.87 $14.37 — $13.81 $13.93 $13.93 $13.92 8/31/16 * — $14.07 — 9/30/16 14.02 14.88 13.96 13.66 13.99 14.50 14.05 13.91 14.04 14.05 14.05 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class P shares. 12Dynamic Asset Allocation Balanced Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/15 0.99% 1.74% 1.74% 1.49% 0.60% * 1.24% 0.74% 0.64% 0.74% Annualized expense ratio for the six-month period ended 9/30/16 † 1.01% 1.76% 1.76% 1.51% 0.60% 1.26% 0.74% 0.64% 0.76% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.01%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. † Expense ratios for each class, except for those that started up during the six-month period, are for the fund’s most recent fiscal half year. For a new class, the ratio is for the period from the commencement of operations of the class to 9/30/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class from 4/1/16 to 9/30/16. For a new class, the expenses shown are for the period from the commencement of operations of the class to 9/30/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The table also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P ‡ Class R Class R5 Class R6 Class Y Expenses paid per $1,000
